Order entered April 8, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-01042-CV

       KENNETH CRAIG WELLS AND DUSTY WELLS, Appellants

                                       V.

          MARK CROWELL AND SUZON CROWELL, Appellees

              On Appeal from the 397th Judicial District Court
                          Grayson County, Texas
                   Trial Court Cause No. CV-20-0760

                                    ORDER

      On the Court’s own motion, appellees’ brief received by the Court on

January 26, 2021 is ORDERED filed as of the date of this order.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE